Citation Nr: 0027606	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for anxiety neurosis from 
March 24, 1993 to March 31, 1998, and to a rating in excess 
of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claim (received by the RO on March 24, 1993) for a 
compensable evaluation for anxiety neurosis.  In October 
1996, the Board remanded the case for further development.  
In May 1998, the veteran also submitted a claim for a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (1999), based on a hospitalization in February and 
March 1998.  In a rating decision dated November 1998, a 100 
percent temporary rating for anxiety neurosis was granted, 
from February 23, 1998 through March 1998, and a 10 percent 
evaluation was assigned thereafter (from April 1, 1998).  In 
May 1999, the Board again remanded the case for further 
development.  By a rating decision dated July 1999, the RO 
increased the evaluation to 30 percent for the veteran's 
anxiety neurosis, effective from April 1, 1998.  In view of 
the latter RO decision increasing the rating and the 
effective dates assigned, the issue currently before the 
Board is entitlement to a compensable rating for anxiety 
neurosis, from March 24, 1993 to March 31, 1998, and to a 
rating in excess of 30 percent thereafter.  The case was 
again remanded for a psychiatric examination and the case has 
been returned to the Board for appellate review.

In October 1999, the veteran appeared at a Video Conference 
hearing before the undersigned member of the Board in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder, from 
March 24, 1993 to March 31, 1998, was manifested by no more 
than neurotic symptoms which may somewhat adversely affect 
relationships with others but did not cause impairment of 
working ability, or no more than symptoms not severe enough 
either to interfere with occupational and social functioning.

2.  The veteran's service-connected anxiety disorder, since 
April 1, 1998, has not been manifested by more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; or no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 
compensable evaluation for an anxiety disorder from March 24, 
1993 to March 31, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9400, 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9400, 9411 (1996).

2.  The schedular criteria for the assignment of an 
evaluation in excess of 30 percent for an anxiety disorder as 
of April 1, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9400, 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 
9400, 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran and his representative essentially contend that a 
compensable rating for anxiety neurosis, from March 24, 1993 
to March 31, 1998 is warranted, and that his anxiety neurosis 
has been more than 30 percent disabling since April 1, 1998. 

Upon a May 1993 VA examination, the veteran reported using 
drugs in his early 20's; he indicated that while serving in 
the military in Germany, he started using heroin, which had 
increased to daily usage.  The veteran was on a methadone 
maintenance program until April.  He was depressed over 
financial difficulties.  The veteran avoided eye contact, 
speech was coherent with depressed affect.  The examination 
showed that there was no evidence of psychotic, suicidal or 
homicidal ideations.  His memory was good times three and was 
well oriented times three.  Sleep was restless, insight fair 
and judgment "okay".  The examiner gave a primary diagnosis 
of opiate dependency and adjustment disorder with depressed 
mood.  No diagnosis of anxiety was made.

VA hospital report shows the veteran was admitted in February 
1998 with reports of 
sadness of mood, irritability, anhedonia, anger, insomnia, 
and suicidal and homicidal ideation since the past few weeks.  
All of the symptoms seemed to have been worsening ever since 
he was suspended from his work a few days prior to the 
hospitalization.  It was noted that the veteran had a history 
of polysubstance abuse and dependence, and had enrolled in 
the methadone maintenance program.  The examination showed 
that the veteran was alert, oriented, and unkempt.  Eye 
contact was not maintained but a rapport was established.  He 
appeared to be drowsy and he had his legs crossed over and 
was reclining on the chair in a very authoritative way.  The 
veteran's speech was coherent, relevant; he used pauses 
frequently, and his mood was irritable and depressed.  His 
affect was appropriate to the mood and homicidal ideation 
when he wanted to kill his supervisor with a gun.  He also 
had suicidal ideation to kill himself after that.  He had 
ideas of hopelessness, worthlessness, and helplessness.  The 
veteran denied any delusions or hallucinations.  Memory and 
cognition were fair.  Insight and judgment were impaired.  
The diagnoses were major depression, without psychotic 
features, single; history of polysubstance abuse and 
dependence; antisocial personality traits.  Global Assessment 
of Functioning (GAF) score was assessed as 20 on admission 
and approximately 30 on discharge.  

VA outpatient treatment record, dated from 1996 to October 
1998, show that the veteran diagnosed with drug dependence 
and hepatitis C, and treatment included methadone 
maintenance.  It was also noted during this time that he was 
depressed over his job, a court case, and concerns about his 
family.  He reported problems with sleep, appetite, 
concentration, hopelessness, and helplessness.  In May 1998, 
it was noted that the veteran's major depression was well 
controlled with medication.  In September 1998, the 
diagnostic impression was major depression; the veteran 
reported still feeling depressed at times because of work-
related stressors, but his vegetative signs seemed improved.  
Opiate dependence and  alcohol abuse were also noted. 

A letter from the veteran's VA psychiatrist dated November 
1998 indicated that the veteran had not been involved in a 
long term relationship with a woman since May 1997 and had 
not worked since February 1998 when he was placed on 
administrative leave and later dismissed because he had been 
talking about killing his supervisor.

October 1998 to July 1999 VA outpatient treatment records 
show the veteran's concerns with administrative issues 
surrounding his job, as well as substance abuse treatment.  
The veteran reported depression, sleeping approximately 5 
hours a night, financial problems, and concerns over his son.  
It was noted that the veteran was reinstated at the post 
office.  He continued the group program and later reported 
that he was somewhat depressed with continuing stress from 
work.  In July 1999 the veteran reported feeling at ease, not 
tense, sleeping 5 to 6 hours a night, and with an improved 
appetite.  He indicated that he could concentrate well on his 
job, denied crying spells, and felt that there was hope for 
him.  He said that he last snorted heroin three days prior 
while out of town.  

A letter from the veteran's VA psychiatrist, dated in 
December 1999, indicated that he had been treating the 
veteran for depression, which was noted to be generally 
related to problems at work.  It was noted that he was 
experiencing depressed mood, sleep disturbance, trouble 
concentrating, and lack of enjoyment.  The physician 
indicated that the veteran had a decreased capacity for 
handling work-related stress.  It was also observed that the 
veteran was taking computer classes and had done well, but he 
believed that he should reduce his number of class hours.

July 1999 to April 2000 VA outpatient treatment records 
indicate that the veteran was evaluated for drug addiction, 
and it was observed in August 1999 that he was discharged 
from his job because of a positive drug test.  The diagnoses 
were major depression and opiate dependence.  The veteran was 
hospitalized in April 2000 for depression; at that time, he 
expressed homicidal ideation towards a former supervisor at 
the post office; it was noted that he had been dismissed from 
his job two years prior.  The final diagnoses were substance 
induced mood disorder depressed; opiate dependence; methadone 
dependence.

In a May 2000 social and industrial survey evaluation, it was 
noted that the veteran had a history of approximately five 
hospitalizations for psychiatric evaluation and treatment.  
It was reported that his medications included trazadone and 
verapamil.  The veteran indicated that he was a recovering 
addict and had been clean for 6 months.  He gave a history of 
smoking marijuana and snorting heroin.  His medical history 
included hepatitis C.  The survey indicated that the veteran 
had some memory problems, had a lot of difficulty with dates, 
and hesitated naming Presidents.  The examiner observed that 
there were some conflicting statements and that it was not 
clear whether the veteran was being untruthful or actually 
could not remember some things.  It was noted that the 
veteran had a lifestyle that easily exposed him to drugs.

In a May 2000 VA examination the veteran gave a history of 
violent behavior and being involved in drugs.  He indicated 
that he had shot several people.  He complained of difficulty 
sleeping and auditory hallucinations telling him to get a gun 
and go and shoot people, and that he shot his wife's 
boyfriend.  The examination showed the veteran to be 
cooperative, casually dressed, but was tense and guarded.  He 
was oriented to person, place, and time.  He spoke clearly 
slowly, and in a low tone of voice.  His answers were brief, 
coherent, and relevant.  His affect was constricted, mood was 
one of depression and he admitted to auditory hallucinations 
and paranoid thinking.  He had suicidal and homicidal 
thoughts in the past.  The veteran was able to maintain 
minimal personal hygiene and his memory for recent and remote 
events was good.  He was able to manage his benefits and 
complained of difficulty sleeping at night.  Axis I diagnosis 
was substance induced mood disorder and substance abuse 
disorder.  Axis II diagnosis was personality disorder, NOS.  
The GAF score was recorded as 45.  The examiner's opinion was 
that the veteran had a basic substance abuse disorder and a 
substance abuse induced mood disorder.  Since they were both 
due to substance abuse, he indicated that it was impossible 
to separate the two conditions into separate GAF scores.  The 
examiner further opined that since a true anxiety neurosis 
was not found, it was impossible to distinguish the 
symptomatology attributable to the veteran's service 
connected anxiety neurosis from any other psychiatric 
disorder that may be present, including alcohol and drug 
dependence.  It was the examiner's opinion that the above 
conditions did not make the veteran unemployable.

In his October 1999 Video Conference hearing the veteran 
testified to continued treatment for his anxiety neurosis and 
depression.  He indicated that he heard voices and had panic 
attacks three times a week or more.  He described mood swings 
and impairment of judgment and thinking.  The veteran 
testified that he was discharged from the post office in 
November 1998.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders as 
defined in 38 C.F.R. §§ 4.125-4.132 (redesignated as 
38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52695-52707 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, this change in the regulations does not 
apply prior to November 7, 1996, see VAOGCPREC 3-2000.  

Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 10 percent rating was warranted with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted where the evidence showed definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1994).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).

The veteran's current anxiety disorder is currently evaluated 
under Diagnostic Code 9400.  38 C.F.R. § 4.130 (1999).  Under 
these criteria, a 10 percent disability rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  A 
30 percent disability rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

After reviewing the record, it is the Board's judgment that 
the veteran's anxiety disorder prior to April 1, 1998 was not 
manifested by more than neurotic symptoms which may somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability, or more than symptoms 
not severe enough either to interfere with occupational and 
social functioning.  Therefore, a compensable rating is not 
warranted under either the old or new rating criteria.  

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's anxiety disorder 
"more nearly approximates" the criteria required for a 
compensable evaluation prior to April 1, 1998.  See 38 C.F.R. 
§ 4.7.  A May 1993 VA examination showed a diagnosis of 
opiate dependency and adjustment disorder with depressed 
mood.  No diagnosis of anxiety was recorded at that time.  VA 
outpatient treatment records from 1996 to 1998 show the 
veteran diagnosed with drug dependence, hepatitis C, and 
undergoing methadone treatment.  There was no diagnosis of an 
anxiety neurosis or indication of anxiety productive of mild 
social and industrial impairment; or occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication to warrant a compensable 
evaluation under either the old or new criteria prior to 
April 1, 1998.

The Board finds that there is ample medical evidence dated 
during the first period of time in question to show that the 
veteran had significant social and industrial impairment, but 
the primary psychiatric problems noted during this time were 
drug dependence and major depression, and service connection 
is not in effect for either disorder.  The medical evidence 
does not show any symptomatology or impairment that was 
attributed to his service-connected anxiety disorder.  It is 
pertinent to note that service connection for anxiety 
neurosis was granted by the RO in November 1972.  A zero 
percent rating was assigned at that time, which remained in 
effect until 1998.  The medical evidence dated from the early 
1990s to April 1998 shows that his depressive symptoms have 
been attributed to work-related and domestic problems.  There 
is no medical evidence or opinion dated during the first 
period of time in question that indicates that his social and 
industrial impairment was due to anxiety neurosis; in fact, 
the disorder was not even diagnosed. 

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's anxiety disorder 
"more nearly approximates" the criteria required for a 50 
percent evaluation since April 1, 1998.  See 38 C.F.R. § 4.7.  
The medical evidence shows an indication of worsening of 
symptoms after the veteran's suspension from his post office 
job in February 1998.  The RO granted an increased rating 
based on this evidence, even though the diagnoses continued 
to be major depression and drug dependence.  In any event, 
subsequently dated treatment records indicate that the 
veteran's major depression was well controlled by medication.  
The medical evidence dated since April 1, 1998 does not show 
that anxiety neurosis was manifested by impairment such that 
the veteran's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment; 
or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, to 
warrant a higher evaluation under either the old or new 
criteria.

Although the veteran has undergone extensive psychiatric 
treatment, including hospitalizations, this has primarily 
been due to his substance abuse and major depression.  In the 
May 2000 VA examination the examiner opined that the veteran 
had a basic substance abuse disorder and a substance abuse 
induced mood disorder.  Since they were both due to substance 
abuse, the psychiatrist indicated that it was impossible to 
separate the two conditions into separate GAF scores.  The 
examiner further opined that since a true anxiety neurosis 
was not found, it was impossible to distinguish the 
symptomatology attributable to the veteran's service-
connected anxiety neurosis from any other psychiatric 
disorder that may be present, including alcohol and drug 
dependence.  Thus, it was the examiner's opinion in May 2000 
that an anxiety neurosis was not even present.  

The Board notes that VA examinations, hospital, and 
outpatient treatment records have assessed GAF scores of 20 
to 45.  GAF is a scale refecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125, 4.130.  A GAF of 20 to 30 indicates some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement)...Behavior is considerably influenced by delusions 
or hallucinations OR serious impairment in communication or 
judgment...OR inability to function in almost all areas...A GAF 
of 31 to 40 indicates some impairment in reality testing or 
communication...OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood..   A GAF score of 41 to 50 indicates serious 
symptoms...OR any serious impairment in social, occupational, 
or school functioning.  While the veteran's GAF scores 
indicate marked social and industrial impairment, it is 
reflective of the veteran's total psychiatric disability 
picture and, as noted above, the diagnoses have been major 
depression, drug dependence, and a substance induced mood 
disorder.  There is no medical evidence to show more than 
definite or moderately large social and industrial 
impairment, or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to an 
anxiety neurosis since April 1998.  Therefore, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for anxiety disorder since April 1, 1998 is denied under both 
old and new criteria.


ORDER

Entitlement to a compensable evaluation for an anxiety 
disorder, from March 24, 1993 to March 31, 1998, is denied.

Entitlement to an evaluation in excess of 30 percent for an 
anxiety disorder, from April 1, 1998, is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

